Citation Nr: 0902488	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2002, the RO denied the 
veteran's claim for service connection for a low back 
disability.  In an April 2003 rating decision, the RO 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for shin 
splints.  This case was previously before the Board in March 
2004, at which time it was remanded for additional 
development of the record and to ensure due process.  In 
March 2005, the Board found that new and material evidence 
had been submitted and reopened the claim for service 
connection for shin splints.  The claim was thereafter denied 
on the merits.  In addition, the Board denied service 
connection for a low back disability, to include on a 
secondary basis.  

The veteran appealed these determinations to the United 
States Court of Appeals 
for Veterans Claims (Court).  In a November 2007 decision, 
the Court vacated that part of the Board's decision that 
denied service connection for shin splints, and remanded both 
claims now before the Board for further action.  In May 2008, 
the Board remanded the case to the RO to afford the veteran 
the opportunity to testify 
at another Board hearing.  The case is now before the Board 
for appellate consideration.

The issues of service connection for a neck disability, to 
include on secondary basis, and the claim for an increased 
rating for pes planus were affirmed by the Court.  Thus, 
these issues are not before the Board.  


Finally, the Board points out that the issue of entitlement 
to service connection for a psychiatric disability was 
remanded by the Board in May 2005 for issuance of a statement 
of the case.  That action was accomplished by the RO, but the 
veteran did not file a timely substantive appeal; thus, the 
Board lacks jurisdiction over that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional 
development is necessary prior to decision on the merits. 

With respect to the claim for service connection for shin 
splints, the veteran was seen in 1984 in boot camp for shin 
splints and tibialis anterior muscle strain.  The veteran 
remained in service for 6 years with no further complaints 
related to shin splints.  In August 1993, she stated that she 
had pains in the anterior tibial part of her leg after 
extensive activity and noted that she jogged 11/2 miles per 
day.  Subsequent records reflect varying assessments of: 
bilateral shin splints in 1996, 1997, and 1998; flatfoot 
complicated by tendonitis, peroneal and tibial tendons in 
1998; gastrocnemius soleus tightness in 2002; bilateral shin 
splints in 2003, and a diagnosis of bilateral chronic 
posterior tibial tendonitis in 2008.

Following an October 2003 VA examination, the pertinent 
assessment was bilateral shin splints.  The examiner opined 
that it was not as likely as not that the shin splints were 
the result of the veteran's service-connected pes planus.  A 
bone scan of the lower extremities later that month was 
unremarkable for shin splints.  The VA 
examiner added an addendum to the examination in which she 
concluded that there was no evidence of shin splints on the 
bone scan, and thus the veteran's lower extremity pain was 
not due to shin splints.  

The veteran was again examined by the VA in July 2004.  The 
diagnoses included myofascial syndrome affecting the legs.  
The examiner commented that there was no residual evidence 
for shin splints or anterior tibial muscle strain.

In a January 2008 statement, F.A. Graf, M.D., noted that he 
had reviewed various medical records, including some service 
treatment records, as well as treatment provided following 
service by other medical providers.  Dr. Graf indicated that 
the veteran had a well-documented history of recurrent 
tendonitis and foot and lower extremity pain.  He also 
related that on his examination that month, the veteran had a 
dislocating peroneal tendon on the right and evidence of 
chronic inflammation of both posterior tibial tendons.  No 
diagnosis of shin splints was provided.  In a September 2008 
statement, Dr. Graf stated that the condition termed shin 
splints in service was a well documented service-related 
condition, which has continued since her time in service.  He 
further stated the condition "colloquially known as shin 
splints is more accurately anatomically diagnosed as pes 
planus and tendonopathy."  He further states that the 
"symptoms and diagnoses referred to as shin splints in her 
service records are present by reason of the anatomically 
more specific and accurate diagnosis of pes planus and 
tendonopathy."  He stated that the "condition designated as 
shin splints, pes planus and leg below the knee 
tendonopathies" warrants a rating of 30 percent.  

It appears Dr. Graf is suggesting that the current leg 
complaints are actually merely a symptom of pes planus and 
should be rated as part of the veteran's pes planus.  The 
issue of an increased rating for pes planus was denied in the 
March 2005 Board decision and the denial was affirmed by the 
Court.  Thus, that issue is no longer before the Board.  

The question in this case is whether service connection is 
warranted for shin splints.  The record reflects that the 
bone scans of the shins have been negative.  In its decision, 
the Court noted that the appellant had argued the VA 
examinations of October 2003 and July 2004 were inadequate 
since the significance of a bone scan was not explained.  She 
asserted that shin splints are a muscular condition and that, 
therefore, the absence of findings on a bone scan is not 
conclusive evidence that she does not have them.  The Court 
observed that this argument had not been raised before the 
Board and remanded the issue for the Board's consideration.  

While Dr. Graf suggests the veteran's current lower leg 
complaints are the same as those in service which were 
diagnosed as shin splints, the Board notes that the veteran's 
complaints in service were in the anterior tibial tendon area 
and that the findings on Dr. Graf's 2008 examination 
reflected difficulty with the posterior tibial tendon and the 
peroneal tendon.  Thus, the Board finds that an examination 
by a specialist in orthopedics is necessary to address the 
claim for service connection for shin splints.  

With respect to the claim for service connection for a low 
back disability, the Board notes that in its May 2005 
decision, it referred to a "December 2002" statement from a 
VA physician who indicated that the veteran's pes planus 
could be causing her back pain.  However, the Board concluded 
that this opinion was speculative and essentially rejected 
it.  It appears, however, that the Board inadvertently stated 
the opinion was from a VA examiner when, in fact, it was 
contained in a January 2003 report from a private physician.  
This was so noted by the Court in its decision.  

The veteran asserts that she has a low back disability that 
is due to her service-connected pes planus.  Following an 
August 2002 VA examination, the examiner diagnosed low back 
pain and commented that, based on medical records, it 
appeared to have started after her child's birth.  The 
examiner commented that there was no clear pathology on the 
examination that would point to pes planus as being the cause 
of her low back pain.  

In January 2003, a private physician noted that the veteran's 
pes planus could lead to a change in biomechanics and would 
affect her gait and probably contribute to a mild extent to 
her low back pain.  He added that he could not say with 
complete certainty that her "quite significant" foot 
deformity would contribute to her low back symptoms.  

In July 2006, a VA nurse practitioner wrote that the veteran 
had been treated by the VA for flat feet.  She stated that 
since the feet are weight bearing structures, pain in them 
might result in an altered or abnormal weight distribution 
that might occur in other weight bearing structures, most 
commonly, the low back.  She acknowledged that the veteran 
had been complaining of low back pain, and stated that they 
might be related.

Dr. Graf indicated that an altered gait pattern due to pes 
planus and a leg length discrepancy result in her low back 
problems.  However, he also noted no abnormal shoe wear 
pattern and the veteran is not service-connected for a leg 
length discrepancy.  Thus, the Board finds that a VA 
orthopedic examination is necessary on this issue as well.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and her 
representative a corrective VCAA notice 
that includes an explanation of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated her for a low back condition 
and shin splints since 2003.  After 
securing the necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those already contained in 
the claims file. 

3.  The veteran should be afforded a VA 
examination by an orthopedic specialist to 
determine the nature of her claimed shin 
splints and low back disability, and to 
obtain an opinion as to whether either 
condition, if extant, is related to 
service or a service connected condition.  
The claims files must be made available to 
and be reviewed by the examiner in 
conjunction with the appeal.  All tests 
deemed necessary should be conducted and 
the results reported in detail.  Following 
review of the claims files and examination 
of the veteran, the examiner should 
provide the following opinions:

(a) For the claimed shin splints, the 
examiner should:
(i) indicate whether a bone scan is the 
appropriate diagnostic tool for 
identifying shin splints; (ii) whether a 
negative bone scan rules out the existence 
of shin splints;  (iii) whether the post 
service diagnoses of shin splints in the 
absence of positive bone scans or x-rays 
reflect valid diagnoses; and (iv) if so, 
does the veteran suffer from a chronic 
shin splint condition which is related to 
service, or is caused or aggravated 
(permanently worsened beyond normal 
progress) by her service connected pes 
planus.  In rendering his/her opinions, 
the examiner should discuss Dr. Graf's 
January and September 2008 opinion and 
indicate whether he/she agrees or 
disagrees with it.  If the examiner 
determines that shin splints exist and are 
aggravated beyond normal progress by the 
pes planus, the examiner should attempt to 
quantify the degree of aggravation.  The 
examiner should provide a rationale for 
his/her opinions. 

(b) With respect to the low back claim, 
the examiner should provide a diagnosis of 
any low back disability found to be 
present.  The examiner should indicate 
whether the veteran's low back disability 
is related to service, or was caused or 
aggravated (permanently worsened beyond 
normal progress) by the veteran's service-
connected pes planus.  In rendering 
his/her opinion, the examiner should 
address whether the evidence reflects a 
gait disturbance due to pes planus and the 
impact of the veteran's nonservice 
connected leg length discrepancy on her 
low back condition.  If the examiner 
determines that a low back disability is 
aggravated beyond normal progress by the 
pes planus, the examiner should attempt to 
quantify the degree of aggravation.  The 
examiner should provide a rationale for 
his/her opinions.  

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
	SHANE A. DURKIN	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	K. A. BANFIELD  
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




